DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on XXX has/have been acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 114 in Fig 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In Paragraph 0011 line 6 “holding device22” should read as -- holding device 22 --.
In Paragraph 0012 line 5 “Y-direction moving device70” should read as -- Y-direction moving device 70 --.
In Paragraph 0046 line 4 “component carrier moving device390” should read as -- component carrier moving device 390 --.
In Paragraph 0049 lines 9 and 13 “no lead component 410 cannot be picked up” should read as -- no lead component 410 can be picked up --.
In Paragraph 0065 line 6 “no roof for lead components 410b” should read as -- no room for lead components 410b --.
In Paragraph 0075 line 1 “the numbers” should read as -- The numbers--.
In Paragraph 0077 line 3 “on component” should read as -- one component--.
Appropriate correction is required.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
“a number of components” in Claim 4 line 2 should read as -- a number of the components --.
Claim 6 does not include a transitional phrase such as “comprising” or “consisting of” required to distinguish the preamble of the claim from the body of the claim.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 
“multiple component replenishing devices” configured to replenish in claim 1 line 2.
“control section” configured to cause the multiple replenishing devices to replenish in claim 1 line 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 line 2-3 recites the limitation “the multiple stages are each replenished with the components having different shapes from a corresponding replenishing device in association with the stage in one-to-one relationship”. It is not sufficiently clear from the claim language what the relationship between the “a corresponding replenishing device” to the multiple component replenishing devices as introduced in claim 1 line 2, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. Further, it is not sufficiently clear from the claim language what the multiple stages each being replenished with the corresponding replenishing device in a one-to-one relationship means, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets this limitation to read as “the multiple stages are each replenished with the components having different shapes from a corresponding replenishing device of the multiple replenishing devices in association with each of the multiple stages with a one-to-one relationship”.
Claim 3 line 2 recites the limitation “the timing”. There is insufficient antecedent basis for the timing in the claims, thereby rending the claim indefinite. For the purpose of examination, the examiner interprets this limitation to read as “a timing”. 
Claim 4 line 3 and Claim 5 line 3 each recites the limitation “the corresponding stage”. There is insufficient antecedent basis for the corresponding stage in the claims, thereby rending these claims indefinite. For the purpose of examination, the examiner interprets these limitation to read as “a corresponding stage of the multiple stages” respectively.
Claim 5 line 2-3 recites the limitation “the components of different shapes replenished from the replenishing devices” and Claim 5 line 4-5 recites the limitation “the components scattered on the stages”. It is not sufficiently clear from the claim language what the relationship between the components of different shapes replenished from the replenishing devices and the components scattered on the stages is, e.g. it appears from Claim 1 line 2-4 that the components of different shapes replenished from the replenishing devices and the components scattered on the stages are the same components, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets claim 5 such that the components of different shapes replenished from the replenishing devices and the components scattered on the stages refer to the same components.
Claim 6 is directed towards a method, but does not disclose and method steps, e.g. claim 6 could be missing a step of replenishing multiple components having different shapes onto multiple stages suing multiple component replenishing devices, etc., thereby rendering the claim indefinite because it is not sufficiently clear what the method steps are of the component feeding method as recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over WO2016/139742 to Matsumoto (using US 10,206,318 as an English language translation) in view of WO2016/071984 to Iwaki (using US 10,264,719 as an English language translation).
As per claims 1,2, and 5, Matsumoto discloses a component feeding device comprising:
[1] multiple component replenishing devices (component feeders 88, Fig 3-4, 9, and 11) configured to replenish with components (components 410, Fig 9-11); multiple stages (component support members 220, Fig 3-4 and 9-11) on which the components replenished from the multiple replenishing devices are scattered (see Fig 9-11), and a control section (see control device 34 including integrated control device 450 and  multiple individual control devices 452 in Fig 13) configured to cause the multiple replenishing devices to replenish the components to the respective stages at an arbitrary timing (see Fig 12-13 that shows method steps of determining the arbitrary timing of replenishing the components 410 using the component feeders 88; Col 13 line 44 - Col 15 line 5, Col 16 line 46 - Col 17 line 57).
[2] wherein the multiple stages are each replenished with the components from a corresponding replenishing device in association with the stage in one-to-one relationship (see one-to-one relationship of component feeders 88 and component supporting members 220 in Fig 3).
[5] wherein the components replenished from the replenishing device onto the corresponding stage include the components scattered on the stages (see Fig 3-4 and 9-11 that shows that the components replenished from the component feeders 88 are scattered on the component support members 220).

As per claims 1-2 and 5, Matsumoto discloses that the replenished components can be different types of components other than the general leaded components as shown in Fig 10 including components of a solar cell, components of a power module, components without leads and the like (Col 18 line 20-27) which it would be inherent and/or obvious to one of ordinary skill in the art that these different types of components would have different shapes.
Further, secondary reference, Iwaki discloses a similar component feeding device comprising:  multiple component replenishing devices (bulk component supply devices 82, 280, and 282, Fig 3-5 and 7-9) configured to replenish with components (components 410, 410a, 410b, and 410c, Fig 9-10), multiple stages (component support members 220, Fig 3-4 and 7-9) on which the components replenished from the multiple replenishing devices are scattered (see Fig 9-10), and a control section (see control device 34 including integrated control device 450 and  multiple individual control devices 452 in Fig 13) configured to cause the multiple replenishing devices to replenish the components to the respective stages, wherein the replenished components are specifically described as having different shapes (see components 410a, 410b, and 410c in Fig 9-10; Col 10 line 55 - Col 11 line 31).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the present invention to modify the disclosure of Matsumoto with the aforementioned teachings of Iwaki as to replenish components having different shapes with the reasonable expectation that this would increase the versatility of the component feeding device by allowing both large components and/or a large amount of other components to be fed to the component mounting machine by the component feeding device (Col 10 line 67 - Col 11 line 7).

Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over WO2016/139742 to Matsumoto (using US 10,206,318 as an English language translation) in view of WO2016/071984 to Iwaki (using US 10,264,719 as an English language translation) in further view of US 2016/0192546 to Teraoka.
As per claim 3, Matsumoto discloses that the timing at which the multiple replenishing devices each replenish the component to the stages is based on a remaining time until mounting work of the mounting machine based on a prearranged start time is completed, a necessary time required to transport the components to the mounting machine, and a preset threshold time necessary for returning the feeding device to a start position (see steps S106, S108, and S118 in Fig 12-13; Col 14 line 1-45), but does not explicitly disclose that this timing is based on the number of times of replenishments per unit time.
However, third reference, Teraoka discloses a feeder automatic distribution control method wherein a replenishment instruction for replenishment of feeders is generated every predetermined amount of time (i.e. the predetermined amount of time between replenishments directly corresponds to a number of times of replenishments per unit time) in order to continuously control the replenishment of the feeders (Para 0011) which one of ordinary skill in the art would recognize would prevent the feeders from becoming depleted thereby preventing unnecessary downtime of the mounting machine. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the present invention to modify the above combination of Matsumoto and Iwaki with the aforementioned teachings of Teraoka as to base the timing for replenishment based on the number of replenishments per unit time with the reasonable expectation that this would allow for continuously replenishing the feeders (Teraoka: Para 0011) which one of ordinary skill in the art would recognize would prevent the feeders from becoming depleted thereby preventing unnecessary downtime of the mounting machine.

Claims 4 and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over WO2016/139742 to Matsumoto (using US 10,206,318 as an English language translation) in view of WO2016/071984 to Iwaki (using US 10,264,719 as an English language translation) in further view of US 2010/0249991 to Asano.
As per claim 4, Iwaki discloses that the component replenishing devices are sized to allow large components and/or a large amount of other components to be fed to the component mounting machine by the component feeding device (Col 10 line 67 - Col 11 line 7), but neither Matsumoto nor Iwaki explicitly disclose that the number of component replenished from the replenishing devices to the stages at one time is set for each of the components of different shapes.
However, third reference, Asano discloses a bolt/part supplying apparatus wherein the parts being fed from a first storage box (16, Fig 1) to a conveyor (22, Fig 1) where the parts are picked up by a robot (26, Fig 1) is weighed by a weight measuring device (18, Fig 1) in order to control the amount of parts being supplied/replenished to the conveyor/robot so as to eliminate excessive supply of the parts to allow for imaging accuracy of the bolts on the conveyor by a camera (24, Fig 1), wherein the weight/amount of parts can be changed according to the kind of part (Para 0011).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the present invention to modify the above combination of Matsumoto and Iwaki with the aforementioned teachings of Asano as to control the number of components replenished from the replenishing devices to the corresponding stages at one time is set for each of the component of different shapes with the reasonable expectation that this would allow for a proper amount of each of the different sized components to be supplied so as to eliminate excessive supply of the components to allow for imaging accuracy of the components for proper identification of the components (Asano: Para 0011).

As per claim 6, Matsumoto discloses a component feeding method, wherein:
the method is for supplying components (components 410, Fig 9-11) being respectively replenished onto multiple stages (component support members 220, Fig 3-4 and 9-11) from multiple replenishing devices (component feeders 88, Fig 3-4, 9, and 11), to a component mounting device (component mounting device 24, Fig 1) with the components being respectively scattered on the multiple stages (see Fig 9-11).

As per claim 6, Matsumoto discloses that the replenished components can be different types of components other than the general leaded components as shown in Fig 10 including components of a solar cell, components of a power module, components without leads and the like (Col 18 line 20-27) which it would be inherent and/or obvious to one of ordinary skill in the art that these different types of components would have different shapes.
Further, secondary reference, Iwaki discloses a similar component feeding device comprising:  multiple component replenishing devices (bulk component supply devices 82, 280, and 282, Fig 3-5 and 7-9) configured to replenish with components (components 410, 410a, 410b, and 410c, Fig 9-10), multiple stages (component support members 220, Fig 3-4 and 7-9) on which the components replenished from the multiple replenishing devices are scattered (see Fig 9-10), and a control section (see control device 34 including integrated control device 450 and  multiple individual control devices 452 in Fig 13) configured to cause the multiple replenishing devices to replenish the components to the respective stages, wherein the replenished components are specifically described as having different shapes (see components 410a, 410b, and 410c in Fig 9-10; Col 10 line 55 - Col 11 line 31).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the present invention to modify the disclosure of Matsumoto with the aforementioned teachings of Iwaki as to replenish components having different shapes with the reasonable expectation that this would increase the versatility of the component feeding device by allowing both large components and/or a large amount of other components to be fed to the component mounting machine by the component feeding device (Col 10 line 67 - Col 11 line 7).

As per claim 6, Iwaki discloses that the component replenishing devices are sized to allow large components and/or a large amount of other components to be fed to the component mounting machine by the component feeding device (Col 10 line 67 - Col 11 line 7), but neither Matsumoto nor Iwaki explicitly disclose that the number of component replenished from the replenishing devices to the stages is capable of being respectively changed for each of the multiple stages.
However, third reference, Asano discloses a bolt/part supplying apparatus wherein the parts being fed from a first storage box (16, Fig 1) to a conveyor (22, Fig 1) where the parts are picked up by a robot (26, Fig 1) is weighed by a weight measuring device (18, Fig 1) in order to control the amount of parts being supplied/replenished to the conveyor/robot so as to eliminate excessive supply of the parts to allow for imaging accuracy of the bolts on the conveyor by a camera (24, Fig 1), wherein the weight/amount of parts can be changed according to the kind of part (Para 0011).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the present invention to modify the above combination of Matsumoto and Iwaki with the aforementioned teachings of Asano as to respectively change the number of components replenished from the replenishing devices to the corresponding stages  depending on the type of component with the reasonable expectation that this would allow for a proper amount of each of the different sized components to be supplied so as to eliminate excessive supply of the components to allow for imaging accuracy of the components for proper identification of the components (Asano: Para 0011).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 3 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729